DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2020/0221495 A1 to Chen et al. (hereinafter “Chen”) discloses a method for LBT failure detection performed by a UE is provided. The method includes: receiving, by a MAC entity of the UE, an LBT failure indication from a lower layer for all UL transmissions; increasing an LBT failure counter when the MAC entity receives the LBT failure indication; determining an LBT failure event occurs when the LBT failure counter is greater than or equal to a threshold; and resetting the LBT failure counter after the MAC entity has not received the LBT failure indication for a time period. 
Chen does not explicitly disclose a method of performing resource switching in an unlicensed spectrum, a current set of resources in the unlicensed spectrum being utilized by a user equipment (UE) for performing listen-before-talk (LBT) attempts for transmission of a random access channel (RACH) message to a base station, the method comprising: performing one or more LBT attempts for transmissions from the UE to the base station over the current set of resources during a current RACH procedure; and switching from the current set of resources to a new set of resources in the unlicensed spectrum to be utilized by the UE in a new RACH procedure after a count of LBT failure over the current set of resources reaches a pre-configured threshold during the current RACH procedure, wherein the count of LBT failure is increased by one (1) when a current LBT attempt over the current set of resources fails during the current RACH procedure, and wherein during the current RACH procedure and before the count of LBT failure over the current set of resources reaches the pre-configured threshold, the method further comprises: before performing each of the one or more LBT attempts over the current set of resources, performing a reference signal received power (RSRP) check over the current set of resources.
Chen does not explicitly disclose a method of performing resource switching in an unlicensed spectrum, a current set of resources in the unlicensed spectrum being utilized by a user equipment (UE) for performing listen-before-talk (LBT) attempts for transmission of a random access channel (RACH) message to a base station, the method comprising: performing one or more LBT attempts for transmissions from the UE to the base station over the current set of resources during a current RACH procedure; performing a reference signal received power (RSRP) check over the current set of resources either after a current LBT attempt over the current set of resources passes, or before performing the current LBT attempt over the current set of resources; and switching from the current set of resources to a new set of resources in the unlicensed spectrum to be utilized by the UE in a new RACH procedure after a failure count over the current set of resources reaches a pre-configured threshold during the current RACH procedure, wherein the failure count is increased by one (1) when either of the current LBT attempt and the RSRP check over the current set of resources fails during the current RACH procedure.
Accordingly claims 1-3, 5-23, and 25-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-3, 5-23, and 25-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476